People v Woods (2020 NY Slip Op 04045)





People v Woods


2020 NY Slip Op 04045


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, CURRAN, AND WINSLOW, JJ.


588.3 KA 18-02222

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT
vRICKY B. WOODS, DEFENDANT-APPELLANT. 


JOHN J. RASPANTE, UTICA, FOR DEFENDANT-APPELLANT. 
SCOTT D. MCNAMARA, DISTRICT ATTORNEY, UTICA (STEVEN G. COX OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Oneida County Court (Michael L. Dwyer, J.), rendered November 30, 2017. The judgment convicted defendant, upon a jury verdict, of attempted murder in the second degree, kidnapping in the second degree and criminal possession of a weapon in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Entered: July 17, 2020
Mark W. Bennett
Clerk of the Court